             Case: 3:18-cv-00967 Document #: 1 Filed: 11/26/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

                                                   :
Adriana Brown,                                     :
                                                   : Civil Action No.: 18-cv-967.
                        Plaintiff,                 :
        v.                                         :
                                                   :
Kohl’s Department Stores, Inc.; and DOES 1-        : COMPLAINT AND
10, inclusive,                                     : DEMAND FOR JURY TRIAL
                                                   :
                        Defendants.                :
                                                   :

        For this Complaint, the Plaintiff, Adriana Brown, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Adriana Brown (“Plaintiff”), is an adult individual residing in,

Rhinelander, Wisconsin, and is a “person” as the term is defined by 47 U.S.C. § 153(39).

        4.      Defendant Kohl’s Department Stores, Inc.(“Kohl’s”), is a Wisconsin business

entity with an address of N56 W17000 Ridgewood Drive, Menomonee Falls, Wisconsin 53051,

and is a “person” as the term is defined by 47 U.S.C. § 153(39).
              Case: 3:18-cv-00967 Document #: 1 Filed: 11/26/18 Page 2 of 5



        5.       Does 1-10 (the “Agents”) are individual agents employed by Kohl’s and whose

identities are currently unknown to Plaintiff. One or more of the Agents may be joined as parties

once their identities are disclosed through discovery.

        6.       Kohl’s at all times acted by and through one or more of the Agents.


                                               FACTS

        7.       Within the last year, Kohl’s began calling Plaintiff’s cellular telephone, number

608-xxx-7119.

        8.       The calls were placed from telephone numbers 608-466-1640, 608-713-0956,

866-576-8303 and 608-713-0609.

        9.       When Plaintiff answered the calls from Kohl’s, she heard a prerecorded message

before being connected to a live operator, who would request to speak to “Kristin Jones” who is

unknown to Plaintiff.

        10.      Plaintiff never provided her cellular telephone number to Kohl’s and never

provided her consent to Kohl’s to be contacted on her cellular telephone.

        11.      In November of 2017 and several times since then, Plaintiff informed Kohl’s they

had the wrong number and requested that all calls to her cease.

        12.      Nonetheless, the automated calls persisted, causing a great deal of inconvenience

and frustration to Plaintiff.


                                              COUNT I

                   VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.

        13.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.


                                                  2
             Case: 3:18-cv-00967 Document #: 1 Filed: 11/26/18 Page 3 of 5



       14.      At all times mentioned herein and within the last four years, Defendants called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

       15.      Plaintiff never provided her cellular telephone number to Defendants and never

provided her consent to be contacted on her cellular telephone.

       16.      Defendants continued to place automated calls to Plaintiff’s cellular telephone

after being advised multiple times it had the wrong number and knowing there was no consent to

continue the calls. As such, each call placed to Plaintiff was made in knowing and/or willful

violation of the TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

       17.      The telephone number called by Defendants was assigned to a cellular telephone

service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

       18.      The calls from Defendants to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

       19.      Each of the aforementioned calls made by Defendants constitutes a violation of

the TCPA.

       20.      Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

       21.      As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                     PRAYER FOR RELIEF


WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:


                                                  3
         Case: 3:18-cv-00967 Document #: 1 Filed: 11/26/18 Page 4 of 5



             A. Statutory damages of $500.00 for each violation determined to be negligent

                pursuant to 47 U.S.C. § 227(b)(3)(B);

             B. Treble damages for each violation determined to be willful and/or knowing

                pursuant to 47 U.S.C. § 227(b)(3)(C);

             C. Such other and further relief as may be just and proper.

                    JURY TRIAL DEMANDED ON ALL COUNTS

Dated: November 26, 2018

                                           Respectfully submitted,

                                           By /s/ Amy L. Cueller

                                           Amy L. Cueller, Esq.
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           Attorneys for Plaintiff




                                               4
Case: 3:18-cv-00967 Document #: 1 Filed: 11/26/18 Page 5 of 5
